             Case 2:20-cv-03534-NIQA Document 8 Filed 08/04/20 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

FRANKIE L. HEARNS                                 :
    Plaintiff pro se                              :
                                                  :
        v.                                        :      CIVIL ACTION NO. 20-CV-3534
                                                  :
JOHN WETZEL, et al.,                              :
     Defendants                                   :

                                             ORDER

                 AND NOW, this 31st day of July, 2020, upon consideration of Plaintiff Frankie L.

Hearns’s Motion to Proceed In Forma Pauperis (ECF No. 5), his Prisoner Trust Fund Account

Statement (ECF No. 6), and his pro se Amended Complaint (ECF No. 1), it is hereby ORDERED

that:

        1.       Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

        2.       Frankie L. Hearns, #AY-6662, shall pay the full filing fee of $350 in installments,

pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court directs the

Superintendent of SCI-Phoenix or other appropriate official to assess an initial filing fee of 20%

of the greater of (a) the average monthly deposits to Hearns’s inmate account; or (b) the average

monthly balance in Hearns’s inmate account for the six-month period immediately preceding the

filing of this case. The Superintendent or other appropriate official shall calculate, collect, and

forward the initial payment assessed pursuant to this Order to the Court with a reference to the

docket number for this case. In each succeeding month when the amount in Hearns’s inmate trust

fund account exceeds $10.00, the Superintendent or other appropriate official shall forward

payments to the Clerk of Court equaling 20% of the preceding month’s income credited to
             Case 2:20-cv-03534-NIQA Document 8 Filed 08/04/20 Page 2 of 4




Hearns’s inmate account until the fees are paid. Each payment shall refer to the docket number

for this case.

        3.       The Clerk of Court is directed to SEND a copy of this Order to the Superintendent

of SCI-Phoenix.

        4.       The Complaint is DEEMED filed.

        5.       The Complaint is DISMISSED IN PART WITH PREJUDICE AND IN PART

WITHOUT PREJUDICE for the reasons stated in the Court’s Memorandum as follows:

                 a. The Eighth Amendment, Fourth Amendment, and Fourteenth Amendment

                    claims, and all official capacity claims are DISMISSED WITH PREJUDICE.

                 b. The First Amendment claim and the supervisor liability/failure to train claim

                    are DISMISSED WITHOUT PREJUDICE and with leave to file an amended

                    complaint.

        6.       Hearns may file an amended complaint within thirty (30) days of the date of this

Order only as to those claims dismissed without prejudice. Any amended complaint must identify

all defendants in the caption of the amended complaint in addition to identifying them in the body

of the amended complaint and shall state the basis for Hearns’s claims against each defendant.

The amended complaint shall be a complete document that does not rely on the initial Complaint

or other papers filed in this case to state a claim. When drafting his amended complaint, Hearns

should be mindful of the Court’s reasons for dismissing the claims in his Complaint as explained

in the Court’s Memorandum. Upon the filing of an amended complaint, the Clerk shall not make

service until so ORDERED by the Court.

        7.       The Clerk of Court is DIRECTED to send Hearns a blank copy of the Court’s form

complaint for a prisoner filing a civil rights action bearing the above civil action number. Hearns

may use this form to file his amended complaint if he chooses to do so.
             Case 2:20-cv-03534-NIQA Document 8 Filed 08/04/20 Page 3 of 4




        8.       If Hearns does not wish to file an amended complaint and instead intends to stand

on his original Complaint, he may file a notice with the Court within thirty (30) days of the date

of this Order stating that intent, at which time the Court will issue a final order dismissing the case.

Any such notice should be titled “Notice to Stand on Complaint,” and shall include the civil action

number for this case. See Weber v. McGrogan, 939 F.3d 232 (3d Cir. 2019) (“If the plaintiff does

not desire to amend, he may file an appropriate notice with the district court asserting his intent to

stand on the complaint, at which time an order to dismiss the action would be appropriate.”

(quoting Borelli v. City of Reading, 532 F.2d 950, 951 n.1 (3d Cir. 1976))); In re Westinghouse

Sec. Litig., 90 F.3d 696, 703–04 (3d Cir. 1996) (holding “that the district court did not abuse its

discretion when it dismissed with prejudice the otherwise viable claims . . . following plaintiffs’

decision not to replead those claims” when the district court “expressly warned plaintiffs that

failure to replead the remaining claims . . . would result in the dismissal of those claims”).

        9.       If Hearns fails to file any response to this Order, the Court will conclude that Hearns

intends to stand on his Complaint and will issue a final order dismissing this case. 1 See Weber,

939 F.3d at 239-40 (explaining that a plaintiff’s intent to stand on his complaint may be inferred

from inaction after issuance of an order directing him to take action to cure a defective complaint).




1
  The six-factor test announced in Poulis v. State Farm Fire & Casualty Co., 747 F.2d 863 (3d Cir. 1984),
is inapplicable to dismissal orders based on a plaintiff’s intention to stand on his complaint. See Weber,
939 F.3d at 241 & n.11 (treating the “stand on the complaint” doctrine as distinct from dismissals under
Federal Rule of Civil Procedure 41(b) for failure to comply with a court order, which require assessment
of the Poulis factors); see also Elansari v. Altria, 799 F. App’x 107, 108 n.1 (3d Cir. 2020) (per curiam).
Indeed, an analysis under Poulis is not required when a plaintiff willfully abandons the case or makes
adjudication impossible, as would be the case when a plaintiff opts not to amend his complaint, leaving the
case without an operative pleading. See Dickens v. Danberg, 700 F. App’x 116, 118 (3d Cir. 2017) (per
curiam) (“Where a plaintiff’s conduct clearly indicates that he willfully intends to abandon the case, or
where the plaintiff's behavior is so contumacious as to make adjudication of the case impossible, a balancing
of the Poulis factors is not necessary.”).
Case 2:20-cv-03534-NIQA Document 8 Filed 08/04/20 Page 4 of 4




                           BY THE COURT:


                           /s/ Nitza I. Quiñones Alejandro
                           NITZA I. QUIÑONES ALEJANDRO
                           Judge, United States District Court
